Exhibit 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement (No. 333-135568) on Form S-8 of United Western Bancorp, Inc. 401(k) Plan of our report dated June 30, 2008 relating to our audits of the statements of net assets available for benefits as of December 31, 2007 and 2006 and the related statement of changes in net assets available for benefits for the year ended December 31, 2007, which appears in the Annual Report on Form 11-K of United Western Bancorp, Inc. 401(k) Plan for the year ended December 31, /s/ McGladrey & Pullen, LLP Denver,
